Citation Nr: 0107593
Decision Date: 03/14/01	Archive Date: 04/17/01

DOCKET NO. 00-01 072               DATE MAR 14, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE 

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for a back disorder,
secondary to service- connected postoperative residuals of a medial
meniscectomy of the right knee.

REPRESENTATION 

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD 

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1940 to November
1945.

By rating action in July 1978, the RO denied entitlement of the
veteran to service connection for a back disorder, secondary to his
service-connected right knee disability. The veteran and his
representative were notified of this decision and no appeal was
initiated.

By rating action in September 1996, the RO, in part, denied an
increased rating for the veteran's service-connected right knee
disability, and denied a request to reopen the claim of service
connection for a back disorder, secondary to the service- connected
right knee disability. No timely appeal as to the denial of the
claim to reopen followed.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1999 rating decision. While it appears that
the RO reopened the veteran's claim of secondary service connection
for a back disorder, the Board is not bound by that determination
and is, in fact, required to conduct an independent new and
material evidence analysis. See Barnett v. Brown, 8 Vet. App. 1
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996). Accordingly, the issue
has been characterized to reflect the appropriate adjudicatory
consideration of the matter.

In documents received by the RO in March and April 1999, the
veteran requested hearings before the RO and the Board; however,
the record indicates that those hearing requests were withdrawn and
the veteran in lieu of those hearings was afforded an informal
conference before the RO's decision review officer in July 1999. At
that time, the veteran withdrew his appeal for automobile and/or
adaptive equipment. There being no pending request for any type of
hearing, the Board thus proceeds to adjudicate the claim presented.

- 2 -                                                             
   
FINDINGS OF FACT

1. Service connection for a back disorder, secondary to the
service-connected right knee disability, was last finally denied by
an unappealed rating decision by the RO in September 1996.

2. The additional evidence received in connection with the
veteran's request to reopen the claim of secondary service
connection for a back is not duplicative or cumulative of
previously submitted materials and it is so significant that it
must be considered in order to fairly decide the merits of the
claim.

CONCLUSIONS OF LAW

1. The September 1996 rating decision that denied secondary service
connection for a back disorder is final. 38 U.S.C.A. 7105(c) (West
1991).

2. New and material evidence has been submitted to reopen the claim
of service connection for a back disorder, secondary to service-
connected postoperative residuals of a medial meniscectomy of the
right knee. 38 U.S.C.A. 5108 (West 1991); Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000);
C.F.R. 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the July 1978 rating decision
included the veteran's service medical records, and multiple VA
examination reports dated in March 1948, February 1951, and May
1978.

- 3 -

The service medical records, including his separation examination
in November 1945, show no complaints or abnormalities referable to
any back problems, and no diagnosis of a back disorder. The records
show that the veteran injured his right knee in service in October
1943, and subsequently underwent chondrectomy of the medial
meniscus in November 1943.

When examined by VA in March 1948, the veteran reported some pain
at the site of the spinal anesthetic (for his right knee surgery in
service). No pertinent back abnormalities were noted on examination
at that time.

On VA examination in February 1951, the veteran reported occasional
back aches in his lower back for the past five to six years, which
was aggravated by heavy lifting. There was no evidence of
deformity, induration, or swelling of the back, and motion was full
and free in all directions. X-ray studies showed no evidence of old
or recent traumatic injury or other bone pathology. The
intervertebral spaces and sacroiliac joints were normal.

When examined by VA in May 1978, the veteran reported periodic back
pain since a spinal block for right knee surgery in service. The
veteran reported that his low back pain was aggravated or brought
on by prolonged standing or walking, or on bending and lifting. X-
ray studies showed degenerative arthritis and disc disease at L5-S1
and L4-5 with vacuum phenomenon at L4-5 and L5-S1. The diagnoses
included osteoarthritis consistent with the veteran's age and use,
symptomatic, chronic. The examiner commented that while it was
possible that the veteran's right knee disability could have
contributed to his low back symptoms, his osteoarthritis of the
lumbosacral spine was consistent with his age and what would
normally be expected.

Based on the above evidence, the RO, in July 1978, denied service
connection for a back disorder secondary to the service-connected
right knee disability. The veteran and his representative were
notified of this decision and did not appeal.

4 -                                                               
  
The evidence of record at the time of the final rating decision in
September 1996 included all of the evidence discussed above, and
private medical records from 1952 to 1996.

The private medical records show treatment primarily for
cardiovascular problems, including a stroke in November 1995. The
records also show that the veteran was absent from work in December
1966 because of a back strain and that he was seen for a backache
in November 1967. X-ray studies in November 1967 showed moderate
increase in the lordosis but no evidence of recent or old fracture
or dislocation. There were very severe chronic arthritic changes in
the lower lumbar and lumbosacral area with the L5 space almost non-
existent and the L4 and L5 space much smaller than normal. Mild
rotation of the lumbar segments to the right was also present with
the greatest degree of rotation at approximately the L3 level. The
remainder of the lumbar spine was normal.

Based on the above evidence, the RO, in September 1996, found that
new and material evidence had not been submitted to reopen the
claim of secondary service connection for a back disorder. The
veteran and his representative were notified of this decision and
did not appeal.

The evidence added to the record since the September 1996 rating
decision includes a medical opinion from a private physician, an
August 1999 VA examination report, and private medical records from
1948 to 1976.

The private medical statement from J. W. Dickerson, M.D., dated in
April 1999, is to the effect that the veteran favored his service-
connected right knee over the years, which put added stress on his
lower back and aggravated his back problems. Dr. Dickerson noted
that the veteran could not twist, lift, stoop, or bend, and could
not drive a car because of paralysis of the leg. He also reported
that the veteran was totally disabled and confined to his home.
Included with the statement was a copy of an "imagining report"
that showed advanced lumbar disc disease at L4-5 and L5-S1 with
associated spondylosis and "spondyloarthrosis."

5 -

The August 1999 VA examination included a history of the veteran's
right knee and back problems. The examiner noted that he had
reviewed the claims file, and that he was asked to provide an
opinion as to the nature and relationship, if any, between the
veteran's back problems and his service-connected right knee
disability. The examiner noted that there had been little change in
the veteran's overall functional status of the right knee since the
prior VA examination in March 1997. The veteran continued to have
medial knee pain and considerable weakness due to right hemiparesis
following a cerebrovascular accident in 1995. He still complains of
weakness and sensations of instability on the right side with
occasional falls. The veteran reported that he had chronic low back
pain since receiving a spinal block for his knee surgery in 1943.
The veteran denied any radicular symptoms or history of a back
injury. The veteran reported that his back hurt on prolonged
sitting or standing, and that he occasionally took Tylenol for his
symptoms. The veteran retired from his job as a petroleum plant
operator at the age of 62, and was essentially wheelchair bound
because of right-sided weakness.

On examination, the examiner reported the clinical findings
pertaining to the right knee. The veteran had a patchy sensation of
the right lower extremity as compared to the left. Straight leg
raising was negative, bilaterally. Range of motion of the back was
not assessed due to weakness and poor balance. X-rays of the lumbar
spine show multilevel degenerative change most notable at L4-5 and
L5-1. Diminished bone density and mild degenerative scoliosis were
also noted. The diagnoses included degenerative disc disease of the
lumbar spine.

The examiner commented that he found no evidence in the medical
literature to support a finding of chronic low back pain from a
previous spinal anesthetic. The examiner opined that the veteran's
low back pain was due to gradual chronic degenerative changes in
the lumbar spine, and concluded that there was no relationship
between the veteran's current low back symptoms and his right knee
disability. The examiner indicated that veteran had minimal
functional deficit of the right knee and low back, and that the
vast majority of his current functional difficulties and disability
were related to his cerebrovascular accident.

- 6 -

Private medical records for the period from 1948 to 1976 were
received from the veteran in March 2000. The records show that the
veteran was seen by a private physician in October 1948. At that
time, the veteran reported that his back had been bothering him
since he received a spinal injection for right knee surgery in
service. The examiner's notes indicate that there was a congenital
failure of fusion in the lower part of the sacrum and in the body
of the 5th lumbar vertebrae. There was no evidence of any other
bone or joint pathology. In November 1949, the veteran reported
that his back pain never lets up. Forward bending produced pain in
the lumbosacral region, and there was flattening about the
lumbosacral region. Hyperextension and flexion did not produce
pain, and reflexes and sensation were intact. The right leg was
more sensitive. Treatment included spinalator and heat, and the
veteran was told to do only light work. The record shows that the
veteran received treatment with heat and spinalator over the next
several days.

The records show treatment with heat for back pain on one occasion
in August 1950, and in February and August 1951. The veteran was
seen for acute lumbosacral strain in December 1966, and for a sore
back in November 1967. An entry in January 1976 indicated that the
veteran suffered excruciating pain in the lateral edge of the
paravertebral muscle opposite the L4-5 level while lifting an A-
frame at work a few weeks earlier. The pain progressively worsened
and he sought medical attention. He was given an injection of
Xylocaine, prescribed Meprobamate and Darvon, and was started on
physiotherapy with ultrasound- Medcolator. The examiner indicated
that the veteran appeared almost disabled. An entry three days
later indicated that the veteran was feeling better and would try
to make his next shift.

Analysis

A decision by the RO shall be final. and binding on all field
offices of VA as to conclusions based on the evidence on file at
the time VA issues written notification of the decision. A final
and binding agency decision shall not be subject to revision on the
same factual basis except by duly constituted appellate authorities
or except where there is clear and unmistakable error in the
decision. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104 (2000).

- 7

As noted above, secondary service connection for a right knee
disability was last denied by the RO in September 1996. The veteran
and his representative were notified of this decision and did not
appeal. Because the present appeal does not arise from an original
claim, but rather comes from an attempt to reopen a claim which was
denied previously, the Board must bear in mind the important
distinctions between those two types of claims. In order to reopen
a claim which has been previously finally denied, the claimant must
present new and material evidence. 38 U.S.C.A. 5108 (West 1991).

Section 5108 of title 38 of the United States Code provides that,
"[i]f new and material evidence is presented or secured with
respect to a claim which has been disallowed, the Secretary shall
reopen the claim and review the former disposition of the claim."
The regulations provide that new and material evidence means
evidence not previously submitted to agency decision makers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (2000).

Caselaw provides for a three-step approach in determining whether
new and material evidence has been presented to reopen a claim.
First, it must be determined whether new and material evidence has
been presented under 38 C.F.R. 3.156(a); second, if new and
material evidence has been presented, it must be determined
immediately upon reopening whether, based upon all the evidence and
presuming its credibility, the claim as reopened is well grounded
pursuant to 38 U.S.C.A. 5107(A); and third, if the claim is well
grounded, the merits of the claim must be evaluated after ensuring
the duty to assist under 38 U.S.C.A. 5107(b) has been fulfilled.
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v.
West, 12 Vet. App. 203 (1999) (en banc). However, recent
legislation has eliminated the well-grounded requirement.

Specifically, on November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096

- 8 -

(2000). Among other things, this law eliminated the concept of a
well-grounded claim, redefined the obligations of VA with respect
to its duty-to-assist obligation, and superceded the decision of
the United States Court of Appeals for Veterans Claims (Court) in
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order), which had held that VA cannot assist in the development of
a claim that is not well grounded. This change in the law is
applicable to all claims filed on or after the date of enactment of
the Veterans Claims Assistance Act of 2000, or filed before the
date of enactment and not yet final as of that date. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-47 5, 7, subpart
(a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

While it is evident that the RO has not been afforded the
opportunity of initially considering the matter herein presented
under the notice and duty-to-assist provisions of the VCAA, the
favorable action herein taken with respect to the limited issue of
whether new and material evidence has been submitted obviates the
need to return the file to the RO for consideration under VCAA. See
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No.
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The recently submitted evidence includes a private medical opinion
that relates the veteran's current back problems to his service-
connected right knee disability. This evidence does not duplicate
any previously submitted materials and is not cumulative thereof.
Rather, it is so significant that it must be considered in order to
fairly decide the merits of the veteran's claim. In sum, new and
material evidence has been submitted so as to reopen the previously
denied claim. 38 U.S.C.A. 5108; 38 C.F.R. 3.156. Inasmuch as the
Board finds that the private medical opinion is new and material,
there is no need to discuss whether the other evidence submitted is
likewise new and material, as the claim will be reopened solely on
the basis of the private doctor's statement.

9 -                                                               

REMAND

Having determined that the veteran's claim is reopened, the merits
of the claim may be evaluated only after ensuring that the VA's
duty-to-assist obligation has been satisfied. In view of the
changes brought about by the VCAA, further development, as set
forth below, is deemed to be in order.

As further medical examination is found to be advisable, the
veteran is hereby advised of the importance of appearing for such
an evaluation. In that vein, the veteran's attention is directed to
the following:

Sec. 3.655 Failure to Report for Department of Veterans Affairs
Examination.

(a) General. When entitlement or continued entitlement to a benefit
cannot be established or confirmed without a current VA examination
or reexamination and a claimant, without good cause, fails to
report for such examination, or reexamination, action shall be
taken in accordance with paragraph (b) or (c) of this section as
appropriate. Examples of good cause include, but are not limited
to, the illness or hospitalization of the claimant, death of an
immediate family member, etc. For purposes of this section, the
terms examination and reexamination include periods of hospital
observation when required by VA.

(b) Original or reopened claim, or claim for increase. When a
claimant fails to report for an examination scheduled in
conjunction with an original compensation claim, the claim shall be
rated based on the evidence of record. When the examination was
scheduled in

10-

conjunction with any other original claim, a reopened claim for a
benefit which was previously disallowed, or a claim for increase,
the claim shall be denied.

38 C.F.R. 3.655 (2000).

Accordingly, on the basis of the foregoing, this matter is REMANDED
to the RO for the following actions:

1. The RO must review the claims file and ensure that all
notification and development actions required by the VCAA are
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107) are fully complied with and satisfied.
For further guidance on the processing of this case in light of the
changes in the law, the RO should refer to the Veterans Benefits
Administration Fast Letters, as well as any pertinent formal or
informal guidance that is subsequently provided by the Department,
including, among others things, final regulations and General
Counsel precedent opinions. Any binding and pertinent court
decisions that are subsequently issued also should be considered.

2. The RO should contact the veteran in writing and advise him of
his right to submit any additional argument and/or evidence in
support of his claim of entitlement to service connection for a
back disorder, secondary to service-connected postoperative
residuals of a medial meniscectomy of the right knee. Such evidence
may be of a lay or medical variety, but should

- 11 -

be pertinent to the relationship between the veteran's back and
right knee disorders.

3. In addition, the veteran should be contacted for the specific
purpose of requesting that he provide a listing of the names and
addresses of those VA and non-VA medical professionals or
institutions who have evaluated and/or treated him for a back
disorder, secondary to service-connected postoperative residuals of
a medial meniscectomy of the right knee, since the time of his
discharge from military service. The approximate dates of any such
evaluation or treatment should also be provided, to the extent
possible.

Thereafter, the RO should, after obtaining proper authorization,
obtain a complete set of treatment records from those medical
professionals or institutions referenced in connection with the
aforementioned request, including those records held in storage or
archived at any Federal records repository. Any and all VA
treatment records must be obtained regardless of whether in fact
the veteran responds to the foregoing request. Such records, once
obtained, must then be added to the claims folder.

4. Upon the completion of the foregoing development, the veteran is
to be afforded a VA medical-examination by a physician in the
specialty of orthopedics for the purpose of determining the nature
and etiology of the veteran's claimed back disorder. The veteran's
claims folder in its entirety, including a copy of this remand, is
to be furnished to the examiner prior to any evaluation of the
veteran for use in the study of this case. Such examination is to
include a review of the

- 12 -

veteran's history and current complaints, as well as a
comprehensive clinical evaluation. Any indicated diagnostic studies
must also be accomplished if deemed warranted by the examiner. All
diagnoses are then to be fully set forth.

It is requested that the examining orthopedist address each of the
following queries:

(a) Is it at least as likely as not that there is a direct, causal
relationship between the veteran's service-connected right knee
disability and any disorder of the veteran's back?

(b) Is it at least as likely as not that the veteran's service-
connected right knee disorder has resulted in an increased level of
severity of any disorder of his back, such as might constitute an
aggravation of a nonservice-connected entity by a service-connected
disability?

Use by the examiner of the italicized standard of proof in
formulating a response is requested.

5. Following the completion of the foregoing actions, the RO should
review the examination report. If the report is not in complete
compliance with the instructions provided above, appropriate action
should be taken to return such examination for any and all needed
action.

- 13 -

6. Lastly, the RO should adjudicate the veteran's claim of
entitlement to service connection for a back disorder, secondary to
service-connected postoperative residuals of a medial meniscectomy
of the right knee, based on all the evidence on file and all
governing legal authority, including the VCAA, as well as Allen v.
Brown, 7 Vet. App. 439 (1995) and 38 C.F.R. 3.655, as applicable.
If the benefit sought on appeal are not granted, the veteran and
his representative should be provided with a supplemental statement
of the case which should include a summary of the evidence and
applicable law and regulations considered pertinent to the issue
currently on appeal, including, as applicable, 3.655. An
appropriate period of time should then be allowed for a response,
before the record is returned to the Board for further review.

The veteran need take no action until otherwise notified. The
purpose of this remand is to obtain additional evidentiary and
procedural development. No inference should be drawn regarding the
final disposition of the claim in question as a result of this
action.

The law requires full compliance with all orders in this remand.
See Stegall v. West, 11 Vet. App. 268 (1998). Moreover, this claim
must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board or the Court for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory
Notes). In addition, VBA's

14 -

Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

Brian J. Milmoe 
Acting Member, Board of Veterans' Appeals

15 -



